On Remand From Supreme Court
WRIGHT, Presiding Judge.
In accord with the decision of the Supreme Court entered on September 8, 1978, 363 So.2d 313, after grant of writ of certiorari, the judgment of the Circuit Court of Tuscaloosa County, Alabama, is hereby reversed and annulled and this cause is remanded to that court for entry of judgment in favor of Billy Blakeney and against Annie Ross Dee. Costs of this proceeding in this court are assessed against Annie Ross Dee, for which let execution issue.
REVERSED AND REMANDED FOR JUDGMENT IN ACCORDANCE WITH SUPREME COURT DECISION.
BRADLEY and HOLMES, JJ., concur.